The offense is possession of intoxicating liquor in a dry area for the purpose of sale; the punishment, a fine of $250.
There is no evidence in the record in support of the averments in the complaint and information that a local option election had been held in Foard County; that said election had resulted in the prohibition of the sale of intoxicating liquor; and that the result had been duly declared and published by the commissioners' court. Appellant's contention that in the absence of such proof, the evidence is insufficient, must be sustained. Gribble v. State, 111 S.W.2d 276, and authorities cited.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.